Citation Nr: 9908043	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  92-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for residuals of renal 
calculi, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran's active service extended from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in August 1995 when 
it was remanded for examination of the veteran and 
adjudication of service connection for hemospermia.  The RO 
completed the requested action and returned the case to the 
Board.  

In December 1998, the Board Remanded the case to clarify the 
veteran's representation and to give the veteran an 
opportunity to request another hearing if he wanted one.  
Representation was clarified.  The veteran did not request 
another hearing.  His representative made two written 
presentations on his behalf.  As the requested development 
has been accomplished, the Board proceeds with its appellate 
review.  

The veteran has made certain assertions regarding post 
surgical scars.  Matters pertaining to the scars have not 
been developed for appellate consideration and are not 
properly before the Board at this time.  Issues pertaining to 
the scars are referred to the RO for such disposition as may 
be deemed appropriate.  

A January 1997 rating decision denied service connection for 
hemospermia.  The veteran was sent a copy of the rating 
decision on February 18, 1997.  There is no record of a 
timely notice of disagreement.  The representative made 
presentations in September 1997, October 1997 and January 
1999, without mention of hemospermia.  In February 1999, the 
representative listed entitlement to service connection for 
hemospermia as an issue and said nothing more.  Particularly, 
the representative did not assert that there was a timely 
notice of disagreement or that any other factors put the 
issue before the Board.  

The scar and hemospermia issues are not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  The steps required for 
jurisdiction of these issues have not been satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of renal calculi are manifested by occasional 
attacks of colic.  The attacks are not frequent  Catheter 
drainage is not required.  Infection has not been 
demonstrated.  

3.  Residuals of renal calculi do not require diet therapy, 
drug therapy, or invasive or non-invasive procedures more 
than two times a year.  

4.  Residuals of renal calculi do not result in urine 
abnormalities such that albumin is constant or recurring with 
hyaline and granular casts or red blood cells.  There is no 
transient or slight edema or hypertension, or definite 
decrease in kidney function, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for 
residuals of renal calculi, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4115a and Codes 7508, 7509 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As used in some contexts, particularly those dealing with the 
RO or "agency of original jurisdiction," the term 
"increase" refers to a higher rating than previously 
assigned.  As generally used in the appellate context, and 
particularly in this decision, the term "increased" rating 
or evaluation refers to an increase above the rating assigned 
by the RO.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  

The veteran has presented a well grounded claim for increased 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218 (1995).    

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Renal calculi or nephrolithiasis will be rated as 
hydronephrosis, except that a 30 percent rating will be 
assigned for recurrent stone formation requiring one or more 
of the following:  
	1. diet therapy  
	2. drug therapy  
	3. invasive or non-invasive procedures more than 
two times a year.  
38 C.F.R. Part 4, Code 7508 (1998).  

Hydronephrosis will be rated as 10 percent disabling with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating will be 
assigned where there are frequent attacks of colic, requiring 
catheter drainage.  A 30 percent rating  requires frequent 
attacks of colic with infection (pyonephrosis), kidney.  A 
severe condition will be rated as renal dysfunction.  
38 C.F.R. Part 4, Code 7509 (1998).  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, will be rated as 100 percent disabling  The 
disability will be rated at 80 percent if there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 60 percent rating will be assigned if there is 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101.  A 30 percent rating 
will be assigned if there is albumin constant or recurring in 
the urine with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 0 percent or 
non-compensable rating will be assigned if there are albumin 
and casts with history of acute nephritis; or, hypertension 
which is non-compensable under diagnostic code 7101.  
38 C.F.R. § 4.115a (1998).  

Reviewing the history of the service-connected disability, in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) discloses 
procedures for kidney stones in December 1982 and December 
1985.  Thereafter, the veteran was regularly examined by 
Travis E. Morgan, M.D.  Dr. Morgan's notes do not indicate 
any treatment.  In March 1992, Dr. Morgan expressed the 
opinion that, "No treatment [was] indicated."

In May 1993, The veteran testified of having approximately 
five attacks per year.  They involved his back, lower stomach 
and groin.  They were sharp and followed by nausea.  The 
veteran also testified of continued treatment.  He did not 
report any continuing medication or procedures.  Rather, he 
told of regular evaluations by his physician.  

VA clinical notes show the veteran was seen on several 
occasions between August 1994 and October 1995.  No 
medication or other continuing treatment was recommended.  

The report of the October 1995 VA examination shows the 
veteran had well-healed but slightly sensitive scars on both 
flanks.  There was no significant herniation.  The kidneys 
could not be palpated.  There was no significant tenderness 
in the area of the ureter.  It was noted that August 1994 
X-rays disclosed calcification in the left kidney.  
Urinalyses were normal, the last being done in September 
1995.  The impression was recurrent calcium kidney stones 
with one calculus present in the left kidney.   

Looking to Code 7508, a January 1986 clinical noted from Dr. 
Morgan indicates that the veteran was given a low oxalate 
diet.  These dietary changes are not "diet therapy" as 
required for a 30 percent rating.  The records establish that 
no physician has recommended regular drug therapy.  The 
veteran has not had a procedure since December 1998 and his 
physicians have not indicated that he needs invasive or non-
invasive procedures more than two times a year.  

Looking to Code 7509, the current 10 percent rating is 
consistent with the occasional attacks of colic to which the 
veteran has testified.  The attacks of colic do not have the 
frequency consistent with the criteria for a 20 percent 
rating and there is no evidence of infection or a need for 
catheter drainage.  There is no evidence of infection 
(pyonephrosis), kidney.  

The urinalyses demonstrate that a higher rating is not 
warranted on the basis of renal dysfunction.  38 C.F.R. 
§ 4.115a (1998).  

While the veteran is competent to testify of increased 
symptomatology, the medical reports provide the most 
probative evidence as to whether the criteria for a higher 
rating are met.  Here, the medical evidence establishes that 
the disability does not approximate any applicable basis for 
a rating in excess of 10 percent.  38 C.F.R. § 4.7 (1998).  
The evidence is not in approximate balance; rather, the 
evidence against an increase over 10 percent outweighs the 
evidence supporting the claim by a wide margin, such that the 
preponderance of evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

Extraschedular Evaluation

The January 1997 supplemental statement of the case reveals 
that the RO expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A rating in excess of 10 percent for residuals of renal 
calculi is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


